DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on October 07th, 2022 has been acknowledged.  By this amendment, claims 1, 16, and 21 have been amended and claims 10-15 have been cancelled.  Accordingly, claims 1-9 and 16-26 are pending in the present application in which claims 1, 16, and 21 are in independent form.  Applicant’s amendment to the title has been accepted.
Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  
Dependent claims 23 and 24 currently listed as depended on independent claim 1, however, claims 23 and 24 being substantially duplicate to that of dependent claims 3 and 4, respectively.  Thus, it is believed that Applicant intended to have claims 23 and 24 being depend on independent claim 21.  For examination purpose, examiner interprets that claims 23 and 24 being depend on independent claim 21.  Appropriate correction is required.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Pub. 2017/0110397), newly cited.
In re claim 1, Wu discloses a semiconductor device, comprising a fin structure 70 extending along a first direction (see paragraph [0017] and fig. 9, note that the fin structure 70 extending along a lateral direction); a first conductive structure 80 over the fin structure 70 and extending along a second direction, where the second direction is perpendicular to the first direction (see paragraph [0018] and fig. 9, note that, the first conductive structure 80 extending in a vertical direction that is perpendicular to the first direction); a metal cap 200 substantially overlapping an entire top surface of the first conductive structure 80 (see paragraph [0040] and fig. 9); a dielectric structure 150 on the metal cap 200; and a second conductive structure 160 on the first conductive structure 80, wherein sidewalls of the second conductive structure 160 are in direct contact with the dielectric structure 150 (see paragraph [0043] and fig. 9).

    PNG
    media_image1.png
    632
    716
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Wu discloses wherein the metal cap 200 comprises one or more of a titanium-based material, a cobalt-based material, a nickel based material, a ruthenium-based material, a tantalum-based material, a tungsten based material, and a platinum-based material (see paragraph [0040]).
In re claim 3, as applied to claim 1 above, Wu discloses wherein the first conductive structure is a gate feature of a transistor or a contact feature over a source/drain feature of the transistor (see paragraph [0009]).
In re claim 8, as applied to claim 1 above, Wu discloses wherein the metal cap 200 has a thickness in a range from approximately 1 nanometer to approximately 6 nanometers (about 2 nanometers to about 5 nanometers) (see paragraph [0041]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 19-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. 2017/0110397) in view of Glass et al. (U.S. Pub. 2020/0258982).
In re claim 16, Wu discloses a semiconductor device, comprising a first conductive structure 80 (see paragraph [0018] and fig. 9); a metal cap 200 substantially overlapping an entire top surface of the first conductive structure 80 (see paragraph [0040] and fig. 9); one or more dielectric layers 150 disposed above the metal cap 200 (see paragraph [0032] and fig. 9); and a second conductive structure 160 directly on the metal cap 200 and in direct contact with the one or more dielectric layers 150 (see paragraph [0033] and fig. 9).
Wu discloses that the second conductive structure 160 (an interconnect structure) can be formed of a copper-based structure or an aluminum-based structure.  However, Wu is silent to wherein the second conductive structure is a tungsten-based structure.
However, Glass discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein an interconnect structure 291 can be formed of a tungsten-based structure, a copper-based structure or an aluminum-based structure (see paragraph [0061]).  Thus, Glass discloses that these metal materials are interchangeable for forming an interconnect structure of the semiconductor device.
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to be motivated to incorporate the teaching of Glass into Wu in order to have the second conductive structure to be formed of a tungsten-based structure in the semiconductor device of Wu because these highly conductive materials such as copper-based, aluminum-based, or tungsten-base are interchangeable for forming an interconnect structure in the semiconductor device as evidently shown by Glass.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 17, as applied to claim 16 above, Wu is silent to wherein the tungsten-based structure includes tantalum, wherein a concentration of the tantalum at a middle portion of the tungsten-based structure is greater than that at a lateral edge of the tungsten-based structure.
However, Glass discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the tungsten-based structure includes tantalum (see paragraph [0061]), wherein the concentration of the tantalum and tungsten material can be adjust (i.e., increasing/decreasing) (see paragraph [0053]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Glass in the semiconductor device of Wu in order enable the tungsten-based structure in Wu to include tantalum and it would have been obvious to one of ordinary skill in the art to adjust the concentration of tantalum so that a concentration of the tantalum at a middle portion of the tungsten-based structure is greater than that at a lateral edge of the tungsten-based structure in Wu to be formed in order to improve contact resistance of the transistor device.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable concentration ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable concentration ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 19, as applied to claim 16 above, Wu is silent to wherein a concentration of tungsten at a lower portion of the tungsten-based structure is smaller than that at an upper portion of the tungsten-based structure.
However, Glass discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the concentration of the tantalum and tungsten material can be adjust (i.e., increasing/decreasing) (see paragraph [0053]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Glass in the semiconductor device of Wu in order to adjust the concentration of tungsten so that a concentration of tungsten at a lower portion of the tungsten-based structure is smaller than that at an upper portion of the tungsten-based structure in Wu to be formed in order to improve contact resistance of the transistor device.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable concentration ranges involves only routine skill in the art.  “It is not inventive to discover optimum or workable concentration ranges by routine experimentation”, In re Aller, 105 USPQ 233, 235.
In re claim 20, as applied to claim 16 above, Wu in combination with Glass discloses wherein the first conductive structure comprises a metal drain (see paragraphs [0009], [0016] of Wu).
In re claim 21, Wu discloses a semiconductor device, comprising a fin structure 70 (see paragraph [0017] and fig. 9); a first conductive structure 80 over the fin structure 70 (see paragraph [0018] and fig. 9); a metal cap 200 substantially overlapping an entire top surface of the first conductive structure 80 (see paragraph [0041] and fig. 9); a dielectric structure 150 on the metal cap 200 (see paragraph [0043] and fig. 9); and a second conductive structure 160 on the metal cap 200 and in direct contact with the dielectric structure 150 (see paragraph [0043] and fig. 9).
Wu discloses that the second conductive structure 160 (an interconnect structure) can be formed of a copper-based structure or an aluminum-based structure.  However, Wu is silent to wherein the second conductive structure is a tungsten-based structure.
However, Glass discloses in a same field of endeavor, a semiconductor device, including, inter-alia, an interconnect structure 291 can be formed of a tungsten-based structure, a copper-based structure or an aluminum-based structure (see paragraph [0061]).  Thus, Glass discloses that these metal materials are interchangeable for forming an interconnect structure of the semiconductor device.
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to be motivated to incorporate the teaching of Glass into Wu in order to have the second conductive structure to be formed of a tungsten-based structure in the semiconductor device of Wu because these highly conductive materials such as copper-based, aluminum-based, or tungsten-base are interchangeable for forming an interconnect structure of the semiconductor device as evidently shown by Glass.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 22, as applied to claim 21 above, Wu in combination with Glass discloses wherein the metal cap 200 comprises one or more of a titanium-based material, a cobalt-based material, a nickel-based material, a ruthenium-based material, a tantalum-based material, a tungsten-based material, and a platinum-based material (see paragraph [0040] of Wu).
In re claim 23, as applied to claim 21 above, Wu in combination with Glass discloses wherein the first conductive structure is a gate feature of a transistor or a contact feature over a source/drain feature of the transistor (see paragraph [0009] of Wu).
In re claim 26, as applied to claim 21 above, Wu in combination with Glass discloses wherein the metal cap has a thickness in a range from approximately 1 nanometer to approximately 6 nanometers (about 2 nanometers to 5 nanometers) (see paragraph [0041] of Wu).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. 2017/0110397) in view of Wang et al. (U.S. Pub. 2018/0308751).
In re claim 4, as applied to claim 1 above, Wu is silent to wherein the metal cap includes a same material as the second conductive structure.
However, Wang discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the metal cap 62 includes a same material as the second conductive structure 74, 76 (see paragraphs [0035], [0039]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to be motivated to incorporate the teaching of Wang into Wu in order to have the metal cap includes a same material as the second conductive structure in the semiconductor device of Wu because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 5, as applied to claim 1 above, Wu is silent to wherein the dielectric structure comprises a silicon and nitrogen-based layer, and a silicon oxide-based layer.
However, Wang discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the dielectric structure 68, 70 comprises a silicon and nitrogen-based layer, and a silicon oxide-based layer (see paragraph [0037]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to be motivated to incorporate the teaching of Wang into Wu in order to have the dielectric structure comprises a silicon and nitrogen-based layer, and a silicon oxide-based layer in the semiconductor device of Wu because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 6, as applied to claim 4 above, Wu in combination with Wang discloses wherein the second conductive structure 160 is in direct contact with the dielectric structure 150 (see paragraph [0033] and fig. 9 of Wu).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. 2017/0110397) in view of Fang et al. (U.S. Pub. 2013/0309829).
In re claim 7, as applied to claim 1 above, Wu is silent to wherein the second conductive structure has a width in a range from approximately 10 nanometers to approximately 16 nanometers.
However, Fang discloses in a same field of endeavor, a semiconductor device, wherein the second conductive structure has a width that is between about 5 nanometers an about 15 nanometers (see paragraph [0015]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Fang into the semiconductor device of Wu in order to optimize width of the second conductive structure to have a width that is in a range from approximately 10 nanometers to approximately 16 nanometers in the semiconductor device of Wu to be formed in order to reduce the overall size of the semiconductor device as well as increasing the switching speed of the semiconductor device.  Furthermore, the width range of the tungsten-based structure would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. 2017/0110397) in view of Glass et al. (U.S. Pub. 2020/0258982), as applied to claim 21 above, and further in view of Wang et al. (U.S. Pub. 2018/0308751).
In re claim 24, as applied to claim 21 above, Wu is silent to wherein the metal cap includes a same material as the second conductive structure.
However, Wang discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the metal cap 62 includes a same material as the second conductive structure 74, 76 (see paragraphs [0035], [0039]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to be motivated to incorporate the teaching of Wang into Wu in order to have the metal cap includes a same material as the second conductive structure in the semiconductor device of Wu because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 25, as applied to claim 21 above, Wu is silent to wherein the dielectric structure comprises a silicon and nitrogen-based layer, and a silicon oxide-based layer.
However, Wang discloses in a same field of endeavor, a semiconductor device, including, inter-alia, wherein the dielectric structure 68, 70 comprises a silicon and nitrogen-based layer, and a silicon oxide-based layer (see paragraph [0037]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to be motivated to incorporate the teaching of Wang into Wu in order to have the dielectric structure comprises a silicon and nitrogen-based layer, and a silicon oxide-based layer in the semiconductor device of Wu because it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Pub. 2017/0110397) in view of Glass et al. (U.S. Pub. 2020/0258982), as applied to claim 16 above, and further in view of Fang et al. (U.S. Pub. 2013/0309829).
In re claim 18, as applied to claim 16 above, Wu is silent to wherein the tungsten-based structure has a width that is less than approximately 13 nanometers.
However, Fang discloses in a same field of endeavor, a semiconductor device, wherein the tungsten-based structure has a width that is between about 5 nanometers an about 15 nanometers (see paragraph [0015]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Fang into the semiconductor device of Wu in order to optimize width of the tungsten-based structure to have a width that is less than approximately 13 nanometers in order to reduce the overall size of the semiconductor device as well as increasing the switching speed of the device.  Furthermore, the width range of the tungsten-based structure would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Applicant’s Amendments and Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 16-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al.		U.S. Pub. 2018/0254246	Sep. 6, 2018.
Mahalingam et al.	U.S. Pub. 2016/0372413	Dec. 22, 2016.
Doris et al.		U.S. Pub. 2009/0298245	Dec. 3, 2009.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892